DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species A1 and B1, claims 1-3, 6-10 and 16 in the reply filed on December 7, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (2012/0251796) in view of Ault, et al. (5,523,032).  Regarding claims 1 16, Potter teaches an apparatus for manufacturing mineral wool, the apparatus comprising a means for producing molten glass, at least one fiberizing device for forming fibers, into which fiberizing device the molten glass is fed and by which fibers are formed ([0033]). Potter teaches the fiberizing device comprises rotationally arranged around a vertical axis, at least one fiberizing plate having a vertical peripheral edge, into which are formed a plurality of holes, through which the molten glass is led by centrifugal force to form fibers ([0051]). Potter also teaches arranged elements for producing a vertical flow of blowing medium (32) to be led around the fiberizing plate, .
Regarding claims 2-3 the conveying device comprises a straight conveyor, which is considered a horizontal channel located between the fiberizing plate and collection device ([0036], figure 1).
Regarding claim 10, Potter teaches a plurality of spinners identified the same way, i.e. 26 ([0033]), which suggests the fiberizing plates of each fiberizing device on the top are similar to each other.
Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (2012/0251796) and Ault, et al. (5,523,032) as applied to claim 1 above, and further in view of Clocksin et al. (5,955,011). Potter fails to specify a conveying device comprising a channel having a length in the range of 1-10m. Clocksin teaches an apparatus for producing mineral wool, the apparatus comprising a fiberizing device for forming glass fibers (col. 5 lines 13-20), a collection device arranged downstream of the fiberizing device into which formed fibers are led and collected into a mat-like material (col. 5 lines 3-8), and a conveying device 24 in connection with the fiberizing device where the fibers are brought before reaching the collection device (col. 5 lines 3, 25-29). As can be seen in figure 1, the conveying device 24 is a straight horizontal channel for guiding the fibers to the collection device. Clocksin further teaches the distance from the fiber forming equipment to the collection device is typically 10-12 feet (col. 5 lines 64-67). Since the channel 24 appears to occupy a significant portion of the distance from the fiber forming equipment to the collection device, it would appear the channel has a length of at least 1 m and up to 4 m. Clocksin teaches such as channel provides for evaporative cooling to the fiber before being collected on the collection device, thereby extending the service life of downstream components, such as the collection equipment (col. 2 lines 57-67, col. 2 lines 1-13). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the conveying and collection devices of Clocksin, comprising conveying channel 24, as an alternative to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (2012/0251796) and Ault, et al. (5,523,032) as applied to claim 1 above, and further in view of Stalego et al. (2,897,874).  Potter teaches a collection device comprising compression conveyors 84, but doesn’t teach collection drums. Stalego teaches an apparatus for forming mining wool, the apparatus comprising a fiberizing device into which molten glass is fed and by which fibers are formed. Like Potter, Stalego teaches fibers are collected on an endless conveyor (col. 12 lines 64-66, 72-75, col. 13 lines 1-3). Stalego also teaches a different embodiment for a collection device comprising a collection chamber 66 and collection drums 55/56 (col. 5 lines 15-26).  Stalego teaches the drums are equipped with a perforated peripheral surface, inside which is a suction box, onto which drum the fibers are collected into a primary web (col. 5 lines 30-60). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative collection device, such as that of Stalego comprising a collection chamber and collection drums, as a known alternative means for predictably provide for successful collection of the fibers into a web, as taught by Stalego.
  Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (2012/0251796) and Ault, et al. (5,523,032) as applied to claim 1 above, and further in view of Letourmy et al. (2011/0111198). Potter doesn’t specify the diameter of the holes on the periphery of the fiberizing plate. Letourmy teaches an apparatus for forming mineral wool, the apparatus comprising a fiberizing device into .
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741